DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 12, in the reply filed on September 27th, 2022 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant’s disclosure does not provide basis for a method of detecting or quantifying a detection target in a specimen, nor a method for agitating a reaction mixture for detecting or quantifying a detection target in a specimen, which includes irradiating a reaction mixture with light to cause a flow of a liquid part of the reaction mixture.


The pertinent Wands Factors are described below and related with the above discussion, which further show that the claims lack a proper scope of enablement.
1) Level of ordinary skill in the art – a highly trained person with a graduate degree or further in fluid dynamics and biochemistry.

2) Nature of the invention – development of nanoparticle(s) included to an insoluble carrier-based immunoassay, wherein the nanoparticle(s) are not the insoluble carrier but are provided as a nanostirrer to impart a liquid flow, which is greater than Brownian motion and with multiple metal nanoparticles a turbulent flow can be achieved (see pars.[0035-0038,0043-0045] of Applicant’s pre-grant publication US 2020/0057056), within the overall reaction mixture.
 
 
3) State of the prior art – Binding assays and Immunoassays involving affinity material including a carrier and an affinity substance to the detection target and utilizing light interrogation in order to optically detect a response emission to assess particular binding with the detection target is well known in the prior art.  Further, active fluid flow such as for mixing of the sample suspected to contain the detection target with the reaction mixture by way of physical impeller(s)/agitator(s), piezoelectrics, ultrasonic/sonication, and the like mechanisms in order to promote proper and suitable conditions for the best chance of interaction of the target with the reaction mixture is known in the prior art. These mechanisms and the like known in the art are not nano-level architectures that include electromagnetic radiation as a part of the architecture for inducing a fluid flow greater than Brownian motion or turbulent flow.
It is not known in the prior art to impart a flow greater than Brownian motion or turbulent flow to the reaction mixture (included in a base medium) by way of irradiation of light to a metal nanoparticle(s).


4) Breadth of the claims and Amount of Direction provided – Extremely broad and general direction provided, wherein such direction is provided in individual aspects of the postulated inventive method without direction to the method as a whole.
To the breadth, every parameter and variable to be considered for imparting a flow to the reaction mixture is undefined and open-ended. 
The claims encompass any volume of reaction mixture/liquid medium holding said reaction mixture in the container/receptacle.  Further, the liquid medium (i.e. liquid part as in the claims) is not limited in its viscosity, wherein viscosity will have a large affect on the flow and movement imparted to nanoparticles and thereby the degree of force required to generate such flow (which force is dependent upon many variables as discussed herein).
The claim is open to a nanostirrer including a single metal nanoparticle and absent discussion of the relative amount with respect to the reaction mixture/liquid medium dispersed therein which is of great importance in fluid flow dynamics for a metal nanoparticle (or plurality thereof) providing to impart a flow as desired.
Further, the size, shape, density, conductivity, etc. of the metal nanoparticle are undefined and open-ended.
The light irradiation is provided in a purely generic application.  The light irradiation is open-ended in terms of application as in continuous, pulsed, a combination, etc…as well as in its fluence, as in the total energy per unit area necessary to be applied to yield said flow, and with respect to wavelength(s) to be applied and in what manner in order to affect such a flow.
Both of the carrier and affinity material are generally provided and not limited in size, material, or even with respect to limiting the affinity material to the biomolecular protein (i.e. antigen/antibody), let alone particulars thereof.

Examiner notes that throughout the specification generally discusses and postulates that when a metal nanoparticle is irradiated with a pulsed light while dispersed in a liquid medium, it expands on the light irradiation surface during irradiation, and contracts back to the original during non-irradiation.  To this, the disclosure provides that if multiple metal nanoparticles are dispersed in the liquid medium and the momentum of each of the particles increases, a turbulent flow can be generated in the liquid medium.
This offers up a generalized discussion to the expansion/contraction with light irradiation/non-irradiation and theorizes that if multiple metal nanoparticles are utilized and the momentum increases, which is clearly not a given and necessitated action, that it may be possible to generate a turbulent flow in the liquid medium. 

The remainder of the specification (see pars. [0037-0060]) offer up proposed exemplary numbers and ranges of numbers for the above discussed variables to be taken to into consideration.
Further, within the general discussion to ranges of values for each of the parameters, there are secondary considerations which are not adequately disclosed.  
For example, with respect to the material of the metal nanoparticle, Applicant proposes that a variety of materials may be utilized (par. [0047] of Applicant’s pre-grant publication US 2020/0057056). 
This is likewise seen with respect to the shape of the metal nanoparticles, wherein it is discussed that a variety of shapes may be utilized (par. [0047]).
The disclosure also does not discuss the viscosity(ies) of the “liquid part” or plainly the liquid medium the reaction mixture/metal nanoparticles reside within.
This variability attested to the size and shape of the metal nanoparticles adds an additional level of unpredictability and additional considerations to the particular application step that may provide for “irradiating a reaction mixture with light to cause a flow…” as in both of independent claims 1 and 12.
While Applicant sets forth ranges of values for each of the parameters, the disclosure does not offer discussion to a combined set(s) of these various ranges of values for the above-discussed parameters as providing various working set(s) of operating parameters to the light source and sizing/property/amount of metal nanoparticles with respect to various reaction mixtures and relative volumes thereof.
By this, an undue amount of experimentation is required across all the various combinations of values to the parameters (values including various shapes to the metal nanoparticles), as well as the further considerations required (discussion to a plurality of materials used within the metal nanoparticles and a plurality of shapes used, for example).


5) The level of predictability/amount of experimentation required – 
As seen from the above discussion in item 4 with respect to the breadth of the claims, the combination of the extremely broadly claimed general step of irradiating…with light…to cause a flow in constitution with the broadest presentation of all the many variables that are involved (e.g. optical irradiation parameters, size(s)/shape(s) of the metal nanoparticles, number of metal nanoparticles, material/properties of the metal nanoparticles, and total volume of solution relative to the number of metal nanoparticles, viscosity of fluid medium for the reaction mixture), there is high amount of experimentation required.
Further, the level of predictability is extremely high given the broad nature of the claims and further given that the claims are attempting to set forth a flow greater than Brownian motion or turbulent flow flow with respect to the usage of photons and nano-sized metal structures.
Applicant’s discussion to the postulated expansion/contraction of a metal nanoparticle which may impart a flow greater than Brownian motion or turbulent flow if more than one metal nanostructure is utilized has been presented based on the highly-stylized representation in fig. 1A, 1B with respect to a cylindrical shape (of unknown size and other parameters) that is a ninety degree orientation relative to the light (presented as pulsed), and with respect to irradiation light hitting a ninety degree angle at the center of the cylinder’s long side and at ninety degrees with respect to a proximity of a bottom or top surface of the cylinder’s long side.
The actual fluid dynamics involved would be far more complicated as the various metal nanoparticles’ orientation will be constantly changing where such irradiation as in figs. 1A,B is not indicative of a working system.  Further and complicated considerations would need to be accounted for with respect to other shapes of the metal nanoparticles (i.e. triangular prism; exemplified in par. [0044]) which present different geometries and relatively sized surfaces. 
Undue experimentation is required in order to ascertain the operating light parameters (total energy, angle(s) of irradiation) which provide to yield such turbulent flow while accounting for the fact that such metal nanoparticles will not always be present in the stylized representation of figs. 1A/B and portions, or even a majority of the irradiation light will reach surfaces at angles in which no such expansion/contraction will result due to insufficient or improper angular contact.
Further, as likewise discussed above, while Applicant sets forth ranges of values for each of the parameters, the disclosure does not offer discussion to a combined set(s) of these various ranges of values for the above-discussed parameters as providing various working set(s) of operating parameters to the light source and sizing/property/amount of metal nanoparticles with respect to various reaction mixtures and relative volumes thereof.
By this, an undue amount of experimentation is required across all the various combinations of values to the parameters (values including various shapes to the metal nanoparticles), as well as the further considerations required (discussion to a plurality of materials used within the metal nanoparticles and a plurality of shapes used, for example).

6) Working Examples – 
The specification is devoid of working examples with respect to the breadth of the claims.
Examiner notes that Applicant provides examples with respect to quantifying C-reactive protein in serum or plasma (see pars. [0139-0157]).
Therein, the experimental methodology relies on a piezoelectric stirrer.
The further discussion therein with respect to the addition of the nanostirrer and light irradiation is with respect to Ag-WS6-C metal nanostirrer(s) in an amount to be 0.1% by mass in R1.  Irradiation is discussed as being focused in the area below the photometric point of the reaction container(it is further noted that defining such photometric point and its relative position within a given reaction mixture is not adequately disclosed) was irradiated for five minutes with pulsed laser light (YAG laser; pulse energy: 50 to 400 mJ, wavelength: 1064nm; beam diameter: 2mm; distance from light source to reaction container: 5mm).
Applicant then postulates in the “Results” section and Fig. 6 that a clear reaction promotion effect was exhibited when the nanostirrer was added and the irradiation with pulsed laser light was performed, as compared to when the piezo agitation was performed or when only the nanostirrer was added.
The result curves shown in figure 6, and notably with respect to the square identifier that is tied to example 3, does not provide to show and provide basis that a flow of the liquid part is achieved with the nanostirrers by irradiation with light.
The results and discussion clearly do not provide basis for positively realizing that a flow is created with respect to the light irradiation on the metal nanoparticles as set forth in example 3, let alone the broad scope afforded by claims 1 and 12.
Further, there is no clear correlation shown that because there is a higher absorbance in example 3, that means a turbulent flow was created within the liquid medium.
It is also noted that Examples I and II do not specify the light irradiation parameters used to irradiate the reaction container.
By this, it could be that the light irradiation parameters provided in Example 3 are such that more light than that provided by Examples I/II is directed to the reaction chamber and the increase in absorbance is an expected result, and which has nothing to do with positive correlation to flow (i.e. turbulent, non-Brownian) being created.  Further noting that the irradiation in Example 3 is carried out with respect to an area below the photometric point of the reaction container, which is another distinction from that of Examples I&II that may contribute to the elevated absorbance curve.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/           Primary Examiner, Art Unit 1798